 
SEACHANGE INTERNATIONAL, INC.
 
Restricted Stock Unit Agreement


SeaChange International, Inc., a Delaware corporation (the “Company”), hereby
grants as of the award date below (“Award Date”) to the person named below (the
“Recipient”), and the Recipient hereby accepts, an award (“Award”) of Restricted
Stock Units (“RSU”) that will vest as described in the Vesting Schedule, such
Award to be subject to the terms and conditions specified in the attached
Exhibit A.
 

Recipient Name:             Award Date:              Award Number:             
Number of RSUs:       

 
Vesting Schedule:
 

Vesting Date   Number of RSUs                                                



By signing this Agreement, the Recipient acknowledges receipt of a copy of this
Agreement and a copy of the Plan (as defined below) and the Prospectus related
thereto.


This Agreement will be effective only upon execution by the Recipient and
delivery of such signed Agreement to the Company.


IN WITNESS WHEREOF, the Company and the Recipient have caused this instrument to
be executed as of the Award Date set forth above.
 

           
SEACHANGE INTERNATIONAL, INC.
 
(Recipient Signature)
                   
By:
   
(Street Address)
    Name:         Title:            
(City/State/Zip Code)
                 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Restricted Stock Unit Agreement
Terms and Conditions


1.           Award.    The Recipient is hereby granted an Award of RSUs,
effective as of the date set forth on the cover page attached hereto (the “Award
Date”), subject to the terms and condition set forth herein (collectively with
the cover page, the “Agreement”), and subject to and governed by the Company’s
2011 Compensation and Incentive Plan (the “Plan”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
Each RSU represents the right to receive one share of the Company’s Common Stock
upon the satisfaction of terms and conditions set forth in this Agreement and
the Plan. The Recipient shall have no rights as a stockholder, including
dividend or voting rights, with respect to the RSUs.
 
2.           Vesting. Except as set forth in Section 5 herein, the RSUs will
remain restricted and may not be sold, assigned, exchanged, pledged or otherwise
transferred by the Recipient until the RSUs have become vested pursuant to the
terms of this Agreement.   The RSUs will vest as provided on the cover page
hereto. Each date on which a portion of the Award vests shall be referred to
herein as a “Vesting Date.” 
 
3.           Distribution of the Award.  As soon as reasonably practicable
following each Vesting Date, the Company will release the portion of the Award
that has become vested as of such Vesting Date in the form of shares of the
Company’s Common Stock.  The Company shall provide the Recipient with at least
seven (7) days written notice prior to the Vesting Date; such notice to specify
the amount that the Recipient is required to pay to satisfy any applicable
withholding Taxes (as hereinafter defined). The Recipient may deposit with the
Company an amount of cash equal to the amount determined by the Company,
utilizing a tax rate determined by the Company in its reasonable discretion, to
be required with respect to any withholding taxes, FICA contributions, or the
like under any national, federal, state, local or other statute, ordinance,
rule, or regulation in connection with the award or settlement of the restricted
stock units (the “Taxes”).  Alternatively, if the Company does not receive such
amount from the Recipient at least two (2) days prior to the Vesting Date, the
Company will withhold a number of shares (rounded up to the nearest whole share)
of the Company’s Common Stock with a market value determined as of the close of
business on the Vesting Date) equal to the amount of such Taxes associated with
the vesting or settlement of the Award; provided, however, that the Company
shall not be liable for determining the exact number of shares.


4.           Termination of Relationship with the Company.  If the Recipient
ceases to be employed by the Company or a Subsidiary, or to be a Director of the
Company, for any reason, any portion of the Award that has not become vested on
or prior to the date of such cessation shall thereupon be forfeited.
 
5.           Award Not Transferable.  The Award will not be assignable or
transferable by the Recipient, except by will or the laws of descent and
distribution.
 
6.           Transferability of Award Shares.  Until registered under the
Securities Act of 1933, as amended, or any successor statute (the “Securities
Act”), the shares of Common Stock represented by the RSUs will be of an illiquid
nature and will be deemed to be “restricted securities” for purposes of the
Securities Act.  Accordingly, such shares must be sold in compliance with the
registration requirements of the Securities Act or an exemption therefrom.  The
Company reserves the right to place restrictions required by law on any shares
of the Company’s Common Stock received by the Recipient pursuant to the Award.
 
7.           Conformity with the Plan.  The Award is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan. To the
extent that any provision of this Agreement conflicts with the express terms of
the Plan, it is hereby acknowledged and agreed that the terms of the Plan shall
control and, if necessary, the applicable provisions of this Agreement shall be
deemed to be amended so as to carry out the purpose and intent of the Plan. By
the Recipient’s acceptance of this Agreement, the Recipient agrees to be bound
by all of the terms of this Agreement and the Plan.  Notwithstanding any other
provision of this Section 7, in the event that the provisions of this Agreement
are subject to Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder ("Section 409A"), the
provisions of this Agreement shall comply with, and shall be interpreted in a
manner consistent with, Section 409A.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           No Rights to Continued Employment.  Nothing in this Agreement
confers any right on the Recipient to continue as an employee or Director of the
Company or a Subsidiary or affects in any way the right of any of the Company or
a Subsidiary to terminate any such relationship of the Recipient.
 
9.           Miscellaneous.
 
(a)           Notices.  All notices hereunder shall be in writing and shall be
deemed given when sent by certified or registered mail, postage prepaid, return
receipt requested, if to the Recipient, to the address set forth above or at the
address shown on the records of the Company, and if to the Company, to the
Company’s principal executive offices, attention of the Corporate Secretary.


(b)           Entire Agreement; Modification.  This Agreement, together with the
Plan, constitutes the entire agreement between the parties relative to the
subject matter hereof, and supersedes all proposals, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  The Company may amend, suspend or terminate the Plan, this Agreement
and the Award granted hereunder at any time; provided, however, that no such
amendment, suspension or termination may materially impair any Award without the
Recipient’s written consent.


(c)           Fractional Shares.  If the shares under this Award become issuable
for a fraction of a share because of the adjustment provisions contained in the
Plan, such fraction shall be rounded down to the nearest whole share.


(d)           Severability.  The invalidity, illegality or unenforceability of
any provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.


(e)           Successors and Assigns.  Except as provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the limitations set forth in
Section 5 hereof.


(f)           Governing Law.  Participants and the Company agree to resolve
issues that may arise out of or relate to the Plan or the same subject matter by
binding arbitration in Boston, Massachusetts in accordance with the rules of the
American Arbitration Association. The Plan and Award granted hereunder,
including the Agreement, shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, excluding its conflicts or choice
of law rules or principles that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.


(g)           Data Protection Waiver.  The Recipient understands and consent to
the Company or its agents or independent contractors appointed to administer the
Plan obtaining certain of the Recipient’s personal employment information
required for the effective administration of the Plan and that such information
may be transmitted outside of the country of the Recipient’s employment and/or
residence.  Information relating to the Recipient’s participation under the Plan
may constitute personal data that is subject to the Company’s policies on
protection and use of personal data.


(h)           Clawback.  This Award and any resulting payment or delivery of
shares of the Company’s Common Stock is subject to set-off, recoupment, or other
recovery or “claw back” as required by applicable law or by a Company policy on
the claw back of compensation, as amended from time to time.


[Remainder of Page Intentionally Left Blank]
 
 
3

--------------------------------------------------------------------------------

 
 